Fullerton, J.
(concurring)- — While I concur with the majority in the conclusion reached in this cause, I do not think it can be differentiated from the case of German-American State Bank of Ritzville v. Godman, 83 Wash. 231, 145 Pac. 221. It is true the parties to that appeal did not cite or rely upon the statute now found to be controlling, but the court itself did not overlook the statute. On the contrary, the statute was cited in the opinion and held to have no application. I did not have the privilege of sitting at the hearing in the earlier case, but I thought then, and I think now, that a wrong conclusion was reached therein. This opinion, therefore, should do in terms what it does in fact, namely, overrule that case, to the end that no uncertainty should exist as to the rule properly to be applied to like cases.
Ellis, J., concurs with Fullerton, J.